Citation Nr: 0512054	
Decision Date: 04/29/05    Archive Date: 05/11/05

DOCKET NO.  98-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to October 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, in pertinent part, denied service 
connection for bilateral hearing loss and sinusitis.  

Pursuant to a July 2003 Board decision, a May 204 RO decision 
granted increased ratings for a low back condition (20 
percent), tinea versicolor (10 percent), bilateral pes planus 
(10 percent), and petellofemoral syndrome with chondromalacia 
(10 percent).  The Board also denied a compensable rating for 
a scar of the right upper lip and service connection for a 
chronic throat disability, and remanded the claims that 
remain in appellate status, service connection for hearing 
loss and sinusitis The purposes of that remand have been met 
with regard to the hearing loss issue.  

The Board notes that the veteran was scheduled for a Travel 
Board hearing to take place on April 6, 1999.  He alerted the 
RO that he needed to reschedule the hearing due to a lack of 
transportation.  The hearing was re-scheduled to take place 
on March 1, 2000.  The veteran was notified of the time and 
place of the hearing, but he failed to appear.  As he has not 
provided good cause for his failure to report for the hearing 
or requested the RO to reschedule it, the veteran's personal 
hearing request is deemed to be withdrawn.  38 C.F.R. 
§ 20.704(d) (2004).

The issue of service connection for sinusitis is addressed in 
the REMAND appended to this decision.  This matter is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part with regard to the issue of 
service connection for sinusitis.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.
2.  The medical evidence shows a brief period of hearing loss 
during service but several subsequent audiological 
examinations have ruled out a current diagnosis of a hearing 
loss disability as defined by the applicable VA regulation.


CONCLUSION OF LAW

Service connection is not warranted for a claimed bilateral 
hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2004).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the September 1997 rating decision; the March 
1998 Statement of the Case; the April 2000 and July 2003 
Board Remands; the December 2002 and December 2004 
Supplemental Statements of the Case; and letters sent to the 
veteran by the RO, adequately informed him of the information 
and evidence needed to substantiate his claim for service 
connection for bilateral hearing loss, and complied with VA's 
notification requirements.  The Statements of the Case set 
forth the laws and regulations applicable to the veteran's 
claim.  Further, letters from the RO to the veteran dated 
March 1997, February 2000, May 2000, May 2002, December 2002, 
and January 2004, informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for bilateral hearing loss, and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in September 1997, before the 
enactment of VCAA.  The RO obviously could not inform the 
veteran of law that did not exist.  Moreover, in Pelegrini 
II, the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with section 5103(a); § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the September 1997 RO decision, notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for service 
connection for bilateral hearing loss, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by March 1997, February 2000, May 2000, May 2002, 
December 2002, and January 2004 letters and asked him to 
identify all medical providers who have evaluated or treated 
him for bilateral hearing loss.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA audiological examinations in May 
1997 and February 2004.  The Board finds these examinations, 
along with the other relevant evidence of record, provide 
sufficient findings upon which to determine whether service 
connection is warranted for the veteran's hearing loss.  
There is no duty to provide another examination or medical 
opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran contends that he developed hearing loss as a 
result of exposure to acoustic trauma from artillery, tanks, 
aircraft engines, and small weapons fire while on active 
duty.  He correctly points out that service connection is 
already in effect for tinnitus due to his exposure to 
excessive noise.  

The veteran's service medical records show that hearing loss 
was noted on an August 1995 examination.  Right ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 55, 50, 30, and 20 decibels, 
respectively.  Left ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 55, 50, 
25, and 20 decibels, respectively.  However, the level of 
hearing loss decreased within a month as he was retested in 
September 1995.  Upon the September 1995 examination, right 
ear pure thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 
4000 hertz were measured at 5, 5, -10, and -5 decibels, 
respectively.  Left ear pure thresholds at 500 hertz, 1000 
hertz, 2000 hertz, and 4000 hertz were measured at 0, 0, -5, 
and 0 decibels, respectively.  Speech recognition scores were 
98 percent in each ear.      

In a Report of Medical History completed by the veteran in 
August 1995, he indicated, by checked box, that he had 
experienced hearing loss in his left ear in 1983 due to scar 
tissue and wax build-up.  

The veteran underwent a VA examination in May 1997.  His 
hearing was found to be within normal limits bilaterally.  
Right ear pure thresholds at 500 hertz, 1000 hertz, 2000 
hertz, and 4000 hertz were measured at 10, 5, 0, and 0 
decibels, respectively.  Left ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured 
at 10, 0, 0, and 5 decibels, respectively.

In January 2004, the veteran underwent another audiological 
examination.  Once again, his hearing levels were considered 
within normal limits.  Right ear pure thresholds at 500 
hertz, 1000 hertz, 2000 hertz, and 4000 hertz were measured 
at 5, 10, 5, and 10 decibels, respectively.  Left ear pure 
thresholds at 500 hertz, 1000 hertz, 2000 hertz, and 4000 
hertz were measured at 10, 5, 5, and 10 decibels, 
respectively.  Speech recognition scores were 100 percent in 
each ear.  
  
Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In addition, where a veteran served 90 days or more during a 
period of war or after December 31, 1946, and sensorineural 
hearing loss becomes manifest to a degree of l0 percent 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  
Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board acknowledges that the veteran was exposed to 
excessive noise while on active duty and service connection 
for tinnitus due to acoustic trauma has been established.  
Moreover, there was a compensable level of hearing loss shown 
on an August 1995 examination while he was still on active 
duty.  However, as subsequent audiological examinations 
failed to show a hearing loss disability, as defined by the 
applicable regulation, 38 C.F.R. § 3.385, the in-service 
hearing loss must be viewed as acute and transitory rather 
than the onset of a chronic hearing deficit.  

As noted above, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.  The Board further notes that Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. § 1110 (formerly § 310).  
In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  The veteran's hearing was tested in September 
1995, May 1997, and January 2001.  All three audiological 
examinations showed that the veteran's hearing was well 
within normal limits.  If there was only one such set of 
hearing test results, the Board would view it with some 
suspicion given the significantly different set of results 
that preceded it.  However, there have been three 
audiologocal examinations since the in-service demonstration 
of hearing loss and all three clearly do not show a hearing 
loss disability within the meaning of the cited legal 
authority.  Thus, the Board concludes that the preponderance 
of the evidence is against the veteran's claim that he has 
current hearing loss that either began during or is causally 
linked to service.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for bilateral hearing loss must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.   


REMAND

As to the issue of service connection for sinusitis, the 
Board has determined that additional development is 
warranted.  The relevant evidence is summarized below.

The service medical records show that the veteran was seen on 
several occasions for sinus-related symptoms and sinusitis 
was diagnosed at least twice, in 1991 and 1994.  

The veteran underwent a VA examination in May 1997.  He 
reported a 10-year history of chronic congestion of the 
sinuses and two occasions of associated headaches.  He stated 
that his last episode with a cold was two to three weeks 
prior to the May 1997 examination.  Examination revealed no 
sinus tenderness, nasal obstruction, discharge, or structural 
defects.  Examination of the veteran's throat was also 
normal.  X-rays of the sinuses revealed no air fluid levels 
to suggest acute sinusitis and no significant periosteal 
thickening.  The clinician's impression was that there was no 
evidence of sinusitis.  

The veteran underwent another VA examination in January 2001.  
He reported a history of chronic sinusitis that began with 
headaches and pain in the right facial area that becomes 
worse during inclement weather.  He also reported pressure 
behind his eyes, an inability to breathe through his right 
nostril, post-nasal drip, decreased sense of smell, and a 
yellowish-green discharge.  He further stated that he suffers 
from headaches with sinus attacks two to three times a week.  
He was treated by a physician in the Navy but has not had any 
further treatment.  The clinician also noted that the veteran 
had not undergone any special diagnostic tests, such as an 
endoscopy or CT scan.  The veteran did not remember the 
results of the previous x-rays.  

Upon examination, the clinician noted that the veteran's 
nasal area showed some tenderness over the right facial area.  
When asked to breathe through the right nostril, his airway 
was down on the right side.  Internal examination showed some 
type of deviated septum towards the right.  On the left, the 
septum was subluxated over towards the right, where there was 
blockage.  Even after spraying with Afrin, the clinician was 
unable to get air through the right side.  The clinician also 
noted what appeared to be an enlargement of polyps in the 
turbinate.  The veteran was scheduled for an x-ray of the 
sinuses, but he failed to report for the examination.  The 
clinician diagnosed the veteran with nasal sinusitis with 
nasal blockage on the right side, more likely nasal polyps 
with enlargement of the turbinate and deviation of the nasal 
septum.      

The veteran underwent a final VA examination in February 
2004.  The clinician reported that the veteran's frontal 
sinuses were incompletely developed, but clear.  The frontal 
recesses were bilaterally clear.  The nasal septum bows 
convexed with a bony spur to the left at the level of the 
middle meatus and extending inferiorly more anteriorly.  
Mucosal hypertrophy was present in the nasal passage most 
marked on the left narrowing the nasal passage.  The right 
maxillary sinus demonstrated mucosal thickening measuring 
less that 3 mm. in thickness inferiorly and medially.  The 
primary ostium and infundibulum were patent.  The uncinate 
process was elongated narrowing the medial aspect of the 
osteomeatal complex.  On the left, the maxillary sinus 
demonstrated mucosal thickening measuring less than 3 mm. in 
thickness extending up to the primary ostium, but the primary 
ostium and infundibulum were patent.  Ethmoid air cells 
demonstrated web-like opacities consistent volume averaging 
of mucosa and bony septa.  The sphenoid sinus was clear.  The 
clinician's impression was that the nasal septum bows 
convexed left with a bony spur seen to the left at the level 
of the middle meatus; mucosal hypertrophy within the nasal 
passage greatest on the left, narrowing the nasal passage; 
and mucosal thickening within the maxillary sinuses measuring 
less than 3 mm. in thickness, most pronounced inferiorly and 
medially on the right.  The clinician did not diagnose the 
veteran with sinusitis.  

The clinician was called upon to give an opinion as to 
whether the veteran's sinus condition was related to service.  
The clinician opined in August 2004 "My opinion is that the 
veteran's current chronic sinusitis is not related to sinus 
congestion and headaches as noted in service.  This opinion 
is based on the fact that the patient does not have chronic 
sinusitis now therefore it is impossible for the said 
condition to be related to his condition in the service."  

While the most recent VA examination included an opinion 
ruling out a diagnosis of sinusitis, the Board finds that, 
given the history of recurrent sinus complaints and at least 
two documented episodes of sinusitis in 1991 and 1994 while 
on active duty, a post-service diagnosis of chronic sinusitis 
in 2001 following a VA examination, and the sinus X-ray 
findings recorded upon the most recent VA examination in 
August 2004, the veteran should be afforded another 
examination for the purpose of determining whether the 
veteran has chronic or recurrent sinusitis and, if so, 
whether such began during service or is linked to medical 
findings recorded during service.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(2004).  



In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the appellant 
to determine if there are any additional 
relevant medical evidence pertaining to 
sinusitis that has not been obtained.  
After obtaining any necessary consent, 
the RO should secure any relevant medical 
records that have not already been 
obtained and associate them with the 
claims file.  

2.  The veteran should be afforded a VA 
examination by a clinician other than the 
physician who performed the August 2004 
examination for the purpose of 
determining whether he has chronic or 
recurrent sinusitis and, if so, whether 
such began during service or is linked to 
medical findings recorded during service.  
The claims file and a copy of this remand 
must be provided to the examiner before 
this evaluation.  Following a review of 
the relevant medical evidence in the 
claims file, the clinical evaluation and 
any tests that are deemed necessary, the 
clinician is asked to opine whether the 
veteran has a diagnosis of chronic or 
recurrent sinusitis and, if so, whether 
it is at least as likely as not (50 
percent or greater probability) that such 
began during service or is causally 
related to medical findings recorded 
during service.  A review of all the 
relevant findings recorded in the service 
medical records, and all of the relevant 
medical and X-ray findings recorded post-
service, is critical in providing an 
adequate opinion.  The examiner is also 
asked to provide a rationale for any 
opinion expressed.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claims.
  
4  The RO should readjudicate the 
veteran's claim for service connection 
for sinusitis.  In doing so, the RO 
should consider all evidence associated 
with the claims file since the last 
Supplemental Statement of the Case (SSOC) 
was issued in December 2004.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with an SSOC, which 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of any additional evidence 
received since December 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


